                      Case 4:17-cv-07025-SBA Document 74
                                                      73 Filed 10/18/18
                                                               10/17/18 Page 1 of 2
 AO 440 (Rev. 06/12) Summons In A Civil Action

                                         UNITED STATES DISTRICT COURT
                                                            for the
                                                 Northern District Of California

 STARDOCK SYSTEMS, INC.                     )
                   Plaintiff(s),            )
                                            )
                        v.
                                            )
 PAUL REICHE III and ROBERT FREDERICK FORD, )
                   Defendant(s)             )
                                            )
 PAUL REICHE III and ROBERT FREDERICK FORD, )
               Counter-Claimants,           ) Civil Action No. 4:17-CV-07025-SBA
                                            )
                        v.                  )
 STARDOCK SYSTEMS, INC., GOG LIMITED, GOG )
 POLAND SP. Z.O.O., and VALVE CORPORATION,  )
              Counter-Defendants.           )
                                            )

                              SUMMONS ON CROSS-COMPLAINT IN A CIVIL ACTION
To: (Defendant’s name and address)

          1) Valve Corporation
          c/o Corpserve, Inc. (Registered Agent)
          1001 4th Ave Ste 4500
          Seattle, WA 98154

          2) GOG Limited
          ul. Jagiellonska 74
          03-301 Warsaw, Poland

          3) GOG Limited c/o CD Projekt
          Dariusz Sot (Agent for Service)
          9A Wavecrest Ave.
          Venice, CA 90291

          4) GOG POLAND sp. z o.o.
          ul. Jagiellonska 74
          03-301 Warsaw, Poland

          5) GOG POLAND sp. z o.o. c/o CD Projekt
          Dariusz Sot (Agent for Service)
          9A Wavecrest Ave.
          Venice, CA 90291

          A lawsuit has been filed against you.



2635.000/1340217.1
                     Case 4:17-cv-07025-SBA Document 74
                                                     73 Filed 10/18/18
                                                              10/17/18 Page 2 of 2
        Within 21 days after service of this summons on you (not counting the day you received it) – or 60 days
if you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on the counter-claimant an answer to the attached complaint or
a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
counter-claimant or counter-claimant’s attorney, whose name and address are:

          Stephen C. Steinberg (SBN 230656) / Tiffany S. Hansen (SBN 292850)
          BARTKO ZANKEL BUNZEL & MILLER
          One Embarcadero Center, Ste. 800
          San Francisco, CA 94111

      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

                                                                  S DISTR
                                                                                    CLERK OF THE COURT
                                                               ATE       IC
                                                             ST            T
                                                         D
                                                                                               Susan Y. Soong



                                                                                   CO
                                                    E
                                                  IT




                                                                                     UR
                                                UN




                                                                                       T
 Date: ___________________________                                                  ___________________________________________
                                                N O RT




                                                                                        NI A
           10/18/2018


                                                                                    OR
                                                  HE




                                                                                                      Signature of Clerk or Deputy Clerk
                                                                                   IF
                                                         N
                                                                                   AL
                                                         R




                                                             DI
                                                                  S T RI T O F C
                                                                        C




2635.000/1340217.1
